Citation Nr: 0430488	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  02-12 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher amount for nonservice-connected death 
pension, for the period from October 1, 2000 to July 1, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from February 1942 to November 
1945.  The appellant is his surviving spouse.

This appeal arises from an April 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In this decision, the RO approved payment of a 
nonservice-connected death pension on the basis of the 
appellant's reported income.  She appealed the amount of this 
award.

In January 2002, the appellant appears to contend that she is 
entitled to an effective date earlier than October 1, 2000 
for the payment of her nonservice-connected VA death pension.  
The Board finds that this issue is not properly before it at 
the current time and that it is not inextricably intertwined 
with the issue on appeal.  Therefore, this matter is referred 
to the RO for the appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a review of the information contained in the claims 
file, it is unclear to the Board what amount of income 
received by the appellant was considered by the RO as 
countable income, or the amount that was considered 
recognized medical expenses.  The appellant has also, in 
essence, requested an audit, stating that there is "some 
type of fuzzy math as the figures just do not add up" and 
asking for an explanation.  Therefore, the AMC should conduct 
a full audit regarding the appellant's nonservice-connected 
pension for the period in question and this audit should be 
made part of the record.  On remand, the appellant's income, 
medical expenses, and the amounts determined by VA as 
countable toward her nonservice-connected death pension 
should be clearly noted in a Supplemental Statement of the 
Case (SSOC).  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should contact the appellant 
and request that she submit an updated 
Financial Status Report (VA Form 20-5655) 
showing all income, expenses and assets, 
including real estate, for the period 
from October 1, 2000 to July 1, 2002.  In 
addition, she should be requested to 
itemize all of her medical expenses for 
the period in question.  All responses or 
evidence should be incorporated into the 
claims file.

2.  The AMC should review the record and 
determine the amount of nonservice-
connected VA death pension the appellant 
is entitled to for the period from 
October 1, 2000 to July 1, 2002.  The 
RO's decision should include an audit of 
the appellant's account showing how the 
amount of countable income was reached 
for each year and what table was used in 
the M21-1 to determine the level of 
maximum allowable rates of yearly income.  
Thereafter, the appellant should be 
issued an SSOC and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for review 
of all issues properly in appellate 
status.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




